Citation Nr: 1000350	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-27 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative changes of 
the cervical spine postoperative, to include as secondary to 
the service-connected lumbar disc disease.


REPRESENTATION

Appellant represented by:	Darla J. Lilly, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The Veteran had active service from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas that denied the benefit sought on appeal.  

In a January 2009 decision, the Board affirmed the denial of 
service connection for degenerative changes of the cervical 
spine postoperative, to include as secondary to the service-
connected lumbar disc disease.  The Veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2009 Joint Motion for Remand, 
the parties requested that the Board's January 2009 decision 
be vacated and the case be returned to the Board for further 
action.  By an October 2009 Order, the Court granted the 
Joint Motion.  


REMAND

In light of the instructions raised in the Joint Motion for 
Remand and the Board's review of the claims file, further RO 
action on this matter is warranted.

The Joint Motion for Remand notes that neither the January 
2009 Board decision nor the VA examinations conducted in 
October 2004 and October 2006 mentioned that the appellant's 
service treatment records reflect that he complained of pain 
"from the small of the back up" after the inservice 
accident which led to his service connection for a lumbar 
spine disorder and which he contends led to his cervical 
spine disorder.  As noted in the January 2009 Board decision, 
the Veteran has testified that he wore a cervical collar or 
neck brace during service to treat his neck condition.  In 
addition, statements from the Veteran's private physicians, 
dated in January 2004 and March 2005, support his claim for 
service connection for degenerative changes of the cervical 
spine.  Specifically, the January 2004 statement notes that 
it is "possible" that as a result of the Veteran's reported 
fall down a mountainside during service, he sustained 
cervical injury that progressed into a degenerative process 
causing arthritis which then progressed to the significant 
stenosis causing cord compression.  Similarly, the March 2005 
statement notes that, from the standpoint of etiology of 
arthritis and injury to his neck, there is always the 
possibility that the fall he sustained in Vietnam down a 
mountainside and the injury his neck received at that time 
could have led to this process.  

An examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that a veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement for 
evidence that a disability "may be associated" with service 
is a "low threshold" requirement.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion where such is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); 
McLendon at 81.  Thus, a VA examination is required.

In addition, review of the claims file reflects that the 
Veteran is in receipt of ongoing private medical treatment 
for his claimed disorder.  VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  It is further 
noted that, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court held that VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
VA and non-VA medical providers from whom 
he has received treatment for his claimed 
cervical spine disorder since 1971.  
After obtaining any necessary 
authorization from the Veteran, the RO 
should attempt to obtain a copy of all 
indicated records not already associated 
with the claims folder.  The attention of 
the AMC/RO is specifically directed to 
pertinent treatment records available 
from L. R. King, M.D. and M. B. Renfro, 
M.D.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran and his representative should be 
informed so in writing.

2.  The RO/AMC should then arrange for 
the Veteran to be examined by an 
appropriate specialist to determine 
whether he has any cervical spine 
disability that is either directly 
related to his service or was caused or 
aggravated by his service-connected 
lumbar disc disease.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on examination and 
file review, the examiner should provide 
opinions responding to the following:

(a)  Whether any current cervical spine 
disorder is at least as likely as not (50 
percent or greater probability) related 
to a complaints or injury in service.  
The examiner is specifically asked to 
comment on the Veteran's history of 
falling down a mountainside and wearing a 
neck brace in service as well as the 
private medical statements in support of 
his claim.  

(b)  The examiner should also offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that any cervical 
spine disorder is chronically worsened, 
or aggravated, by the his service-
connected lumbar disc disease.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



